Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 05/07/2021 have been fully considered but they are not persuasive.
Applicant maintains “Kozee explicitly does not teach to avoid methanol as a solvent or in the CIJ ink composition. Furthermore, there is nothing in the Kozee reference that points to eliminating methanol from the composition or would guide the skilled artisan to do so. Claim 22 of the Kozee publication recites "alcohols" in the plural, as part of their invention. The application teaches that the only important criterion for the choice of solvent is that it be a low boiling point solvent, which would include methanol. There is no motivation whatsoever to ignore the teaching of paragraph 38 to produce an ink that avoids methanol.”
Examiner respectfully disagrees, applicant claimed “ink composition is free of or substantially free of methanol, which means that it is free of methanol or almost free of methanol. Applicant did not claim avoid of methanol. Examiner reads as almost free. None of the Examples of Kozee discloses the methanol as a solvent. Therefore Kozee reads on present claim language. Therefore applicant argument is not persuasive. 
Applicant maintains “Kozee lists a large number of resins, the purpose of which is to provide ink adhesion, including a mention of phenolic resins generically. Kozee does 
The Examiner draws particular attention to the Applicant’s argument that "Kozee does address binder resin, it teaches a laundry list of possible binder resin, including "phenolic resins, which means it could have any kind of phonic resin novolec or resole.  The format in which Kozee presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Kozee to present its teaching in an example format; citing it in a list is sufficient.  Appellant’s characterization of this as a "laundry list" omits the fact that these materials are known Markush equivalents recognizable by one of ordinary skill in the art for use as binders.  Therefore, Applicant’s argument is not convincing.
Applicant maintains “The amount of phenolic resole resin recited in the claims here is about 5% to about 30% by weight. Kozee describes an ink containing one or more binder resins where the amount of total resin is 0.1% to 30%. Thus, Kozee does not teach to use any particular resin at that level, or to use phenolic resole resin in particular at any level. There is no teaching whatever concerning what amounts of a phenolic resin, much less a phenolic resole resin (which is not mentioned) would be useful in the composition. When the Office Action states that Kozee discloses "one or more binder resins including a phenolic resole resin ([0042]) in an amount of about 5% to 30% by weight," Applicant contends that this is not correct. For this reason as well, the Office cannot make out a primafacie case of obviousness.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853